EFFECTIVE PROFITABLE SOFTWARE, INC. FINANCIAL CODE OF ETHICS As a public company, it is of critical importance that Effective Profitable Software, Inc. (“EPS”) filings with the Securities and Exchange Commission be accurate and timely. Depending on their position with EPS, employees may be called upon to provide information to assure that EPS’ public reports are complete, fair, and understandable. EPS expects all of its employees to take this responsibility seriously and to provide prompt and accurate answers to inquiries related to
